Citation Nr: 1723295	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as due to exposure to contaminants in the water supply at Camp LeJeune.

2.  Entitlement to service connection for a left hip disorder (other than arthritis), including necrosis of the left femoral head and left hip replacement, to include as due to exposure to contaminants in the water supply at Camp LeJeune.

3.  Entitlement to service connection for ulcerative colitis, to include as due to exposure to contaminants in the water supply at Camp LeJeune and/or anthrax vaccination.

4.  Entitlement to service connection for degenerative joint disease (DJD) of the hips and lumbar spine, to include as due to ulcerative colitis or exposure to contaminants in the water supply at Camp LeJeune.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1979 to July 1981 and August 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the course of the appeal, the claims file was transferred to the RO in Louisville, Kentucky.

In April 2012 and June 2014, the Board remanded the case for additional evidentiary development.  The case has been returned to the Board for appellate review.

Since the most recent February 2017 Supplemental Statement of the Case, additional evidence was obtained and associated with the record in May 2017.  Specifically, the May 2017 VA medical opinion is not relevant to the claims on appeal and VA treatment records dated from January 2017 to April 2017 are duplicate for findings of a current disability for the claims on appeal.  As a result, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claims.

The Board has recharacterized the Veteran's claim for left hip replacement more broadly to a left hip disorder (other than arthritis), to include necrosis of the left femoral head and left hip replacement, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The issues of entitlement to service connection for ulcerative colitis and DJD of the hips and lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served at Camp LeJeune from March 1981 to April 1981 during his first period of active service; however, his current diagnoses of kidney and hip disorders (other than arthritis) are not listed or contemplated among the diseases associated with contaminants in the water supply under 38 C.F.R. § 3.309(f).

2.  Avascular necrosis and left hip replacement were not demonstrated in service and is not shown to be related to an occurrence during active service, to include exposure to contaminants in the water supply at Camp LeJeune.

3.  Nephrolithiasis, cystic kidney disease, and prerenal azotemia were not demonstrated in service and not shown to be related to an occurrence during active service, to include exposure to contaminants in the water supply at Camp LeJeune.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a kidney disorder, to include as due to exposure to contaminants in the water supply at Camp LeJeune, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

2.  The criteria for entitlement to service connection for a left hip disorder (other than arthritis), including necrosis of the left femoral head and left hip replacement, to include as due to exposure to contaminants in the water supply at Camp LeJeune, have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that his disabilities on appeal are due to his consumption of contaminated water while serving at Camp LeJeune during his first period of active service from 1979 to 1981.

Due to the similar disposition for the claims of service connection for kidney and left hip disorders (other than arthritis), the Board will address them in a common discussion below.

At the outset, the Board finds that the evidentiary record shows the Veteran served at Camp LeJeune from March 1981 to April 1981 during his first period of active service and there is no affirmative evidence that the Veteran did not have exposure to contaminants in the water supply therein; however, his current diagnoses of kidney and hip disorders (other than arthritis) are not listed or contemplated among the diseases associated with contaminants in the water supply under 38 C.F.R. § 3.309(f).  As a result, consideration of service connection for kidney and left hip disorders (other than arthritis) on a presumptive basis due to exposure to contaminants in the water supply at Camp LeJeune is not warranted in this case.

On the other hand, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

During the appeal period since the date of claim in November 2006, review of the evidentiary record shows the Veteran was diagnosed with avascular necrosis of the left femoral head by the May 2013 VA examiner and underwent a left hip replacement in December 2006.  The Veteran was also diagnosed with nephrolithiasis, cystic kidney disease, and prerenal azotemia by the May 2013 VA examiner.  Moreover, review of private treatment records reveal the onset of these diagnoses multiple years after separation from service.  As a result, the Board finds the element of a current disability for has been met in this case.

Next, evaluation of the Veteran at the time of his entrance and separation examinations did not reveal any renal or musculoskeletal abnormalities.  On his enlistment examination reports dated in April 1979 and August 1990 and his discharge examination report dated in June 1981, his renal and musculoskeletal evaluations were recorded as normal.  Review of service treatment records therein are silent for, nor does the Veteran assert, any complaints or treatment for the kidney or left hip during his periods of active service.  Moreover, examination reports dated January 1984, June 1986 May 1987, and June 1989 are documented normal findings from renal and musculoskeletal evaluations.  However, as noted above, the Veteran is presumed to have had in-service exposure to contaminants in the water supply at Camp LeJeune.  As a result, the Board finds the element of an in-service occurrence has been met in this case. 

Next, the Board finds that the element of a nexus between the current kidney and left hip disabilities (other than arthritis) and in-service occurrence has not been met in this case.

Review of private and VA treatment records are silent for any indication of a relationship between the Veteran's current kidney and left hip disabilities (other than arthritis) and in-service occurrence.  Moreover, following the May 2013 VA examination, the same VA examiner rendered the following opinion in an October 2013 addendum report:

None of the medical conditions claimed here ( . . . nephrolithiasis, renal cysts, prerenal azotemia, . . . avascular necrosis both hips) are documented to have started during military service.  . . . . As documented the other conditions were documented long after separation from military service and there is no suggestion in his service medical record on the onset during military service.

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran in this case is a general surgeon and is competent to report observable symptomatology regarding his kidney and left hip disorders (other than arthritis), the Board finds his generalized statements regarding a link between the current kidney and left hip (other than arthritis) diagnoses are not sufficient to establish the etiology of these diagnoses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Based on the evidence of record, there is no probative and competent evidence that demonstrates these current disorders were demonstrated in or related to an occurrence during either period of active service from June 1979 to July 1981 or August 1990 to April 1991.  See 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a kidney disorder, to include as due to exposure to contaminants in the water supply at Camp LeJeune, is denied.

Service connection for a left hip disorder (other than arthritis), including necrosis of the left femoral head and left hip replacement, to include as due to exposure to contaminants in the water supply at Camp LeJeune, is denied.


REMAND

Pursuant to the April 2012 Board remand, the Veteran was afforded multiple VA examinations in May 2013, particularly a Disability Benefits Questionnaire (DBQ) for intestinal conditions.  Following the clinical evaluation, the VA examiner provided a medical opinion regarding a link between the Veteran's current ulcerative colitis and in-service anthrax vaccination.  The VA examiner also concluded the "Veteran has ulcerative colitis [which] is a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology" yet also concluded that "ulcerative colitis is a disease with a clear and specific etiology and diagnosis."

As a result, the Board finds the May 2013 VA medical opinion, regarding whether the Veteran's ulcerative colitis is due to an undiagnosed illness, is internally inconsistent and a remand is needed to obtain an additional VA medical opinion for the issue of entitlement to service connection for ulcerative colitis, to include as due to exposure to contaminants in the water supply at Camp LeJeune and/or anthrax vaccination.  When VA undertakes to provide a VA medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran served in the Southwest Asia theater of operations, specifically Saudi Arabia from February 1991 to March 1991, and the undiagnosed illness presumptive provisions of 38 U.S.C.A. § 1117 may be applicable for this claim.

Lastly, a remand is also needed for the issue regarding service connection for DJD of the hips and lumbar spine, to include as due to ulcerative colitis or exposure to contaminants in the water supply at Camp LeJeune.  While the Board remands the issue of service connection for ulcerative colitis, that decision may impact this claim.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claims file to the May 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current ulcerative colitis.  If the examiner concludes that another examination is required, such should be provided.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  A complete rationale for any opinion expressed must be provided.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current diagnosis of ulcerative colitis is causally or etiologically related to an injury or event during his periods of honorable service, to include exposure to contaminants in the water supply at Camp LeJeune from March 1981 to April 1981.

If the Veteran's ulcerative colitis is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

2.  After the development requested has been completed, review the medical opinion to ensure that the requested information was provided.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


